HENRIOD, Chief Justice:
Appeal from an order modifying a divorce decree, changing the custody of a 14-year-old boy from his mother to his father. Affirmed, with no costs awarded.
This case strictly is factual, disputatious somewhat, and equitable in nature. The trial court assessed the assertions' and testimony of the principals here, including interrogation of the boy in chambers in the presence of his mother, and in the absence of his father. Viewing the circumstances that unfolded in this case, it appears that the son apparently was very mature for his age, an A student, a deliberate runaway from home in order to be with his father, and recalcitrantly determined not to return, —all in an atmosphere of protracted domestic bickering about custody and other things.
The well known presumption of wisdom of the trial court in making a correct conclusion on the facts, in a scenario to be viewed in a light favorable to a child’s welfare, and consonant with the continued jurisdiction of the court in a matter like this, impel us to conclude, albeit heartache, in some measure, may attend the actors in such a too oft-repeated drama, that the trial court’s decision amply was supported by the circumstances confronting him,— and we so hold.
ELLETT, CROCKETT, TUCKETT, and MAUGHAN, JJ., concur.